                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JEFFREY KRUG,                                           No. 4:18-CV-01669

               Plaintiff,                               (Judge Brann)

       v.

BLOOMSBURG UNIVERSITY,
PENNSYLVANIA STATE SYSTEM OF
HIGHER EDUCATION, BASHAR
HANNA and JAMES KRAUSE,

               Defendants.

                                         ORDER

                                      JUNE 18, 2019

       In accordance with the telephonic status conference held on June 11, 2019, IT IS

HEREBY ORDERED that:

  1.        To assist the Court in resolving the discovery dispute set forth in the

            Defendants’ correspondence to the Court, ECF No. 44. Defendants shall file a

            motion for protective order and accompanying brief in support on or before

            June 25, 2019. Plaintiff may submit a brief in opposition on or before July 9,

            2019.

  2.        All case management deadlines set forth in the Court’s November 28, 2018

            Order, ECF No. 14, shall be held in abeyance pending resolution of the instant

            discovery dispute.


                                                 BY THE COURT:


                                                 s/ Matthew W. Brann
                                                 Matthew W. Brann
                                                 United States District Judge
